Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 29, 2012 by and
between The Chefs’ Warehouse, Inc. (together with its subsidiaries and
affiliates, the “Company”), and Kenneth Clark (“Employee”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. Employee has voluntarily resigned from his position as the
Company’s Chief Financial Officer (“CFO”), effective June 30, 2012. Thereafter,
on July 1, 2012, Employee shall continue his employment at the Company in the
non-executive position of Special Advisor to the CFO. The Company shall continue
to employ Employee, and Employee hereby accepts continued employment with the
Company, upon the terms and conditions set forth in this Agreement for the
period beginning on July 1, 2012 and ending on March 6, 2013, unless such
employment is terminated earlier pursuant to Section 4 hereof (the “Employment
Period”).

2. Duties.

(a) As Special Advisor to the CFO, Employee shall fully cooperate and assist the
Company in: (i) effecting a transition of Employee’s former CFO responsibilities
to the Company’s new CFO; (ii) completing the Company’s review of its internal
controls and procedures for financial reporting including, but not limited to,
testing such controls and procedures to ensure their effectiveness in compliance
with Sarbanes-Oxley Act Section 404; (iii) ensuring that the Company is aware of
all matters being handled by Employee, (iv) any investigation being conducted
by, or of the Company, (v) any investigation, litigation, or other dispute in
which the Company is involved and (vi) any other reasonable request by the
Company’s new CFO.

(b) During the Employment Period, Employee shall report to the Company’s Chief
Financial Officer and to the Board of Directors and shall devote his best
efforts and his full business time and attention to the business and affairs of
the Company. Employee shall perform his duties, responsibilities and functions
to the Company hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
Company’s policies and procedures in all material respects.

3. Compensation and Benefits.

(a) During the Employment Period, Employee shall be paid at an annual rate of
Twenty Five Thousand dollars ($25,000.00), less applicable withholdings, payable
in weekly installments of Four Hundred and Eighty dollars and Seventy Seven
cents ($480.77), less applicable withholdings (the “Base Salary”).

(b) In addition to the Base Salary, Employee shall remain eligible to vest in
unvested shares of certain of Employee’s common stock grants pursuant to the
following schedule:

(1) On June 16, 2012, Employee will be eligible to vest in 8,582 unvested shares
of Employee’s June 16, 2009 common stock grant; and

 

-1-



--------------------------------------------------------------------------------

(2) On March 5, 2013, Employee will be eligible to vest in 38,007 unvested
shares of Employee’s March 5, 2009 common stock grant.

(c) In order to fully vest in the shares (“pre-IPO grant shares”) referenced in
Sections 3(b)(1) and (2) above, Employee must:

(1) be actively employed by the Company and in good standing on each of the
dates set forth in such Sections; and

(2) execute the Separation Agreement and General Release (attached hereto as
Exhibit A) no earlier than March 6, 2013 and no later than March 30, 2013, and
not revoke the Separation Agreement and General Release following its execution.

(d) No later than ten (10) business days after Employee signs and does not
revoke this Agreement, and as additional consideration for Employee’s release of
claims set forth in Section 5, below, Employee shall receive a signing bonus in
the amount of One Thousand dollars ($1,000.00), less applicable withholdings.

(e) In addition, during the Employment Period, Employee shall be entitled to
participate in all of the Company’s health, disability, life insurance and other
employee benefit programs for which similar employees of the Company are
generally eligible. The Company shall continue to reimburse Employee for his
benefit premiums during the Employment Period. Employee shall accrue vacation at
a rate of 3.33 hours per week during the Employment Period.

(f) Employee acknowledges and agrees that he is not entitled to, and has
forfeited any rights and/or claims to: (i) any wages, bonus, compensation;
(ii) participation in the Company’s 2012 Cash Incentive Plan and any future cash
incentive plans; (iii) profit sharing contributions; (iv) participation in the
Company’s 2011 Omnibus Equity Incentive Plan and any future equity incentive
plans; (iv) any restricted stock grants (including the restricted stock vesting
on June 16, 2013) and any stock options or common stock grants; or (v) any other
payment or benefit from the Released Parties (as defined in Section 5(a)
hereof), other than those set forth specifically under this Agreement including
the payments and benefits set forth in Section 3(b)(1) and 3(b)(2).

4. Term.

(a) The Employment Period shall commence on July 1, 2012 and shall end on
March 6, 2013, if not terminated sooner pursuant to Section 4(b).

(b) The Company may terminate Employee’s employment prior to March 6, 2013 for
Cause (as defined in Section 4(c), below) without prior notice. If Employee’s
employment is terminated prior to March 6, 2013 pursuant to this Section 4(b),
then Employee shall only be entitled to receive his earned wages through the
date of termination.

 

-2-



--------------------------------------------------------------------------------

(c) For the purposes of this Agreement, “Cause” is defined as termination of
Employee’s employment by the Company due to (i) his conviction of, or plea of,
nolo contendre, with respect to any felony, or any act of fraud, embezzlement or
dishonesty by Employee against the Company or any of its subsidiaries, or any
act of moral turpitude or any conduct in which Employee engages during his
employment that tends to bring the Company or any of its subsidiaries into
substantial public disgrace or disrepute, (ii) the commission of any act or
omission by Employee involving fraud with respect to the Company or any of its
subsidiaries or in connection with any relationship between the Company or any
of its subsidiaries and any customer or supplier, (iii) Employee’s use of
illegal drugs or repetitive abuse of other drugs or repetitive excess
consumption of alcohol interfering with the performance of his duties, (iv) the
gross negligence or willful misconduct in the performance of his duties with
respect to the Company or any of its subsidiaries or (v) Employee’s failure to
follow the lawful directives of the Company’s CFO.

5. Release and Other Promises. The intent of this Section is to secure
Employee’s release of claims against the Company or anyone connected with it for
any harm Employee may claim to have suffered for any period prior to his
execution of this Agreement in connection with Employee’s employment or
Employee’s resignation as CFO of the Company, in return for the benefits
described in this Agreement. Accordingly, in exchange for the consideration
described above, Employee hereby agrees as follows:

(a) Release. In consideration of the foregoing, Employee hereby releases and
forever discharges the Company and all of its present, former and/or future
officers, employees, directors, stockholders, agents, representatives, partners,
administrators, attorneys, insurers, fiduciaries, subsidiaries, divisions,
affiliates, predecessors, successors and assigns, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Released
Parties”), from any and all liabilities, causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, grievances,
differences, judgments, debts, claims and demands of any kind whatsoever, both
in law and in equity, known or unknown, fixed or contingent, and whether
asserted or unasserted (“Claims”), (i) which Employee may have or claim to have
based upon or in any way related to Employee’s employment or termination of
employment with the Company, for any period prior to his execution of this
Agreement, (ii) which otherwise involve facts that occurred during any period
prior to Employee’s signing of this Agreement, (iii) with respect to any claimed
rights to unvested shares of any common stock grants, , other than as otherwise
provided under this Agreement, or (iv) with respect to any claimed rights to any
bonus payments, other than as otherwise provided under this Agreement shares of
Company stock or any bonuses. Such release and Claims include, without
limitation, any and all Claims under Title VII of the Civil Rights Acts of 1964
as amended, the Civil Rights Act of 1870, the Americans with Disabilities Act of
1990 as amended, the Americans with Disabilities Act Amendments Act of 2008, the
Age Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Civil Rights
Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the New York
State Human Rights Law, the New York City Human Rights Law, the New York Labor
Law, the New York Wage Theft Prevention Act, the Connecticut Fair Employment
Practices Act, the Connecticut Human Rights and Opportunities Act, the
Connecticut Whistleblower Protection Law, the Connecticut wage and hour laws,
the U.S.

 

-3-



--------------------------------------------------------------------------------

Patriot Act, the Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, and any other federal, state or local civil rights,
disability, discrimination, retaliation or labor law, or any theory of contract,
criminal, arbitral or tort law. Notwithstanding the foregoing, nothing contained
herein shall interfere with or waive Employee’s right to enforce this Agreement
or the Company’s right to enforce any of Employee’s obligations contained in
this Agreement.

Employee shall not institute nor be represented as a party in any lawsuit,
claim, complaint or other proceeding against or involving the Company, its
parents, subsidiaries or affiliated entities based on Employee’s employment with
the Company or upon any act or omission occurring up to and including the date
this Agreement is fully executed, whether as an individual or class action,
under any federal, state or local laws, rules, regulations or any other basis.
Further, Employee shall not seek or accept any award or settlement from any such
source or proceeding. In the event that Employee institutes, is a knowing
participant, or is a willing member of a class that institutes any such action,
Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, or to
participate in any investigation conducted by the EEOC, or any similar state or
local agency, but Employee acknowledges that he is not entitled to any other
monies other than those payments described in this Agreement.

Employee warrants that he is fully competent to enter into this Agreement and
Employee acknowledges that he has been afforded the opportunity to review this
Agreement including, but not limited to, this Section 5(a) with his attorney for
at least twenty-one (21) days, that Employee has consulted with his attorney
prior to executing this Agreement, that Employee has read and understands this
Agreement and that Employee has signed this Agreement freely and voluntarily.
Further, Employee understands that he has the opportunity to revoke such
Agreement within seven (7) days of signing it. Employee understands that if he
does revoke this Agreement, Employee must notify the Company in writing within
seven (7) days of signing this Agreement and must return any amount he has
received hereunder in such event.

(b) Continued Obligations Under the Employee Confidentiality, Non-Solicit,
Non-Interference and Non-Compete. Employee agrees that it is a material
condition of this Agreement that he comply with the Employee Confidentiality,
Non-Solicit, Non-Interference and Non-Compete Agreement into which he entered
with the Company on March 12, 2008. The Employee Confidentiality, Non-Solicit,
Non-Interference and Non-Compete Agreement is incorporated by reference herein
(and attached hereto as Exhibit B), provided that certain provisions in
Section 3 of the Employee Confidentiality, Non-Solicit, Non-Interference and
Non-Compete Agreement shall be amended as follows:

(1) the phrase in Section 3(a) “during the course of his/her employment by the
Company, and for a period of two (2) years after he/she ceases to be employed by
the Company (regardless of the reason for cessation and at whose instance)”
shall be amended to “until March 6, 2013, and for a period of two (2) years
thereafter (regardless of the reason for cessation and at whose instance)”

 

-4-



--------------------------------------------------------------------------------

(2) the phrase in Section 3(d) “for a period of six months from the date of
termination of their employment” shall be amended to “until March 6, 2013, and
for a period of six (6) months thereafter (regardless of the reason for
cessation and at whose instance).”

(c) Confidentiality of Agreement. It is a material condition of this Agreement
that Employee and the Company maintain strictly confidential, and shall take all
reasonable steps to prevent the disclosure to any person or entity, the specific
terms of this Agreement, except as provided by law. This provision does not
prohibit Employee from (i) providing this information to his spouse or to his
attorneys or accountants for purposes of obtaining legal or tax advice,
(ii) responding to a subpoena issued by any court or tribunal of competent
jurisdiction, (iii) providing this information pursuant to governmental request
or in any investigation by the Company or any governmental authority, or (iv) as
otherwise provided by law. To the extent Employee makes any disclosure to his
spouse or to any attorney or accountant as permitted pursuant to this
Section 5(c), Employee shall instruct such person not to make any further
disclosure except in accordance with this Section 5(c). This provision does not
prohibit the Company from (i) providing this information within the Company on a
need-to-know basis, (ii) responding to a subpoena issued by any court or
tribunal of competent jurisdiction, (iii) providing this information pursuant to
governmental request or in any investigation by the Company or any governmental
authority, or (iv) as otherwise provided by law. To the extent the Company makes
any disclosure as permitted in this Section, the Company shall instruct the
person receiving the information not to make any further disclosure except in
accordance with this Section.

6. Completion Bonus. Employee may be eligible to receive a completion bonus in
the amount of One Thousand dollars ($1,000.00), less applicable withholdings
provided that: (a) Employee performs his duties set forth in Section 2 of this
Agreement to the Company’s satisfaction; (b) Employee remains employed by the
Company in good standing through March 6, 2013; and (c) between March 6, 2013
and March 30, 2013, Employee signs and does not revoke the Separation Agreement
and General Release.

7. Effect of Breach by Employee of Certain Promises on Payments and Benefits
Under This Agreement. Employee shall not be entitled to any payments or benefits
(or continued payments or benefits, as the case may be) under Sections 3(b) or
3(d) of this Agreement and the pre-IPO grant shares shall not vest and
immediately revert to the Company, and Employee shall be obligated to return to
the Company any such payments or benefits paid to him in the event that: (a) the
Company discovers after the execution of this Agreement that Employee has
breached any of his obligations under the Employee Confidentiality, Non-Solicit,
Non-Interference and Non-Compete Agreement prior to his execution of this
Agreement; or (b) Employee breaches any of his obligations under the Employee
Confidentiality, Non-Solicit, Non-Interference and Non-Compete Agreement or his
obligations under Sections 5(a), 5(b) or 5(c) of this Agreement subsequent to
his execution of this Agreement; or (c) Employee does not execute the Separation
Agreement and General Release between the dates of March 6, 2013 and March 30,
2013, or Employee revokes the Separation Agreement and General Release after its
execution.

 

-5-



--------------------------------------------------------------------------------

8. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service, sent by telecopier or mailed by first class mail, return receipt
requested, to the recipient at the address below indicated:

 

Notices to Employee:  

Kenneth Clark

15 Sunswept Drive

New Fairfield, CT 06812

Notices to the Company:  

The Chefs’ Warehouse, Inc.

100 East Ridge Road Ridgefield, CT

06877

Attention: Chief Executive Officer

With a copy (which shall not constitute notice) to:  

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, NY 10112

Attention: Jonathan Stoler, Esq.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

9. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

10. Complete Agreement. Except as provided herein, this Agreement embodies the
complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, including, but not limited to, the January 23, 2012 offer letter
between the parties.

11. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

12. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

13. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of the Company.

 

-6-



--------------------------------------------------------------------------------

14. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits
hereto shall be governed by, and construed in accordance with, the laws of the
State of New York, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.

15. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period for
Cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

16. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE BOROUGH
OF MANHATTAN, NEW YORK IN THE STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 8 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 16.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN ANY STATE OR FEDERAL COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW
YORK IN THE STATE OF NEW YORK AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

17. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

 

-7-



--------------------------------------------------------------------------------

18. Fees. As between the Company, on one hand, and Employee, on the other, the
prevailing party (as determined by a final and unappealable judgment of the
court having jurisdiction over such matter) in any suit, action or other
proceeding arising out of this Agreement shall be entitled to reimbursement from
the losing party of all reasonable legal fees and expenses incurred by such
prevailing party in connection with such suit, action or proceeding.

19. Corporate Opportunity. During the Employment Period, Employee shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Employee or of which Employee becomes aware which relate to the
businesses of the Company at any time during the Employment Period (“Corporate
Opportunities”). Unless approved by the Board, Employee shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on Employee’s own
behalf.

20. Employee’s Cooperation. During the Employment Period and thereafter,
Employee shall cooperate with the Company in any internal investigation, any
administrative, regulatory or judicial proceeding or any dispute with a third
party as reasonably requested by the Company (including, without limitation,
Employee being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Employee’s possession, all at
times and on schedules that are reasonably consistent with Employee’s other
permitted activities and commitments). If the Company requires Employee’s
cooperation in accordance with this Section, the Company shall reimburse
Employee solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.

21. Section 409A of the Internal Revenue Code. The Company makes no
representations regarding the tax implications of the compensation, payments and
benefits to be paid to Employee under this Agreement, including, without
limitation, under Section 409A of the Code. Employee and the Company agree that
in the event the Company reasonably determines that the terms hereof would
result in Employee being subject to tax under Section 409A of the Code, Employee
and the Company shall negotiate in good faith to amend this Agreement to the
extent necessary to prevent the assessment of any such tax, including by
delaying the payment dates of any amounts hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

THE CHEFS’ WAREHOUSE, INC. By:  

/s/ Christopher Pappas

Name:   Christopher Pappas Title:   Chief Executive Officer    

/s/ Kenneth Clark

  Kenneth Clark

 

-8-



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND GENERAL RELEASE

1. This Separation Agreement and General Release (“Agreement”) is between
Kenneth Clark (“Employee”) and The Chefs’ Warehouse, Inc. (together with its
subsidiaries and affiliates, the “Company”) to resolve any and all outstanding
issues between the parties and to set forth all of the obligations between the
parties.

2. Employee’s employment with the Company terminated effective March 6, 2013
(“Release Date”). Employee acknowledges that he has been paid his regular rate
of pay in equal biweekly installments, less applicable deductions through
March 6, 2013. Employee also acknowledges that he has been paid [INSERT AMOUNT],
which represents [INSERT NUMBER] [DAYS/WEEKS] of Employee’s accrued, but unused,
vacation, less applicable deductions, through the Release Date.

3. In consideration for the release and other promises by Employee set forth
herein, the Company agrees that shortly after Employee signs and does not revoke
this Agreement:

(a) in accordance with Section 6 of Employee’s May 29, 2012 Employment Agreement
(“Employment Agreement”), the Company will pay Employee a Completion Bonus of
One Thousand dollars ($1,000.00), less applicable deductions. The amount recited
above will be paid to Employee in the same manner as Employee has been receiving
his salary (that is, by direct deposit or check, as applicable); and

(b) in accordance with Section 3 of the Employment Agreement, Employee shall
vest in the pre-IPO grant shares pursuant to the terms and conditions set forth
therein.

4. Employee acknowledges that he has been advised that he may be able to
continue his health benefits pursuant to COBRA and that Employee will receive
additional information regarding COBRA under separate cover.

5. Employee agrees that he is not entitled to and will not seek any further
consideration, including but not limited to, any wages, vacation pay, sick pay,
disability pay, bonus, compensation, profit sharing contributions, restricted
stock, stock options, payment or benefit from Released Parties (as defined in
paragraph 6) other than that to which he is entitled pursuant to this Agreement.

6. In consideration of the foregoing, Employee hereby releases and forever
discharges the Company and all of its present, former and/or future officers,
employees, directors, stockholders, agents, representatives, partners,
administrators, attorneys, insurers, fiduciaries, subsidiaries, divisions,
affiliates, predecessors, successors and assigns, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Released
Parties”), from any and all liabilities, causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, grievances,
differences, judgments, debts, claims and

 

-9-



--------------------------------------------------------------------------------

demands of any kind whatsoever, both in law and in equity, known or unknown,
fixed or contingent, and whether asserted or unasserted (“Claims”), (i) which
Employee may have or claim to have based upon or in any way related to
Employee’s employment or termination of employment with the Company, for any
period prior to his execution of this Agreement, (ii) which otherwise involve
facts that occurred during any period prior to Employee’s signing of this
Agreement, (iii) with respect to any claimed rights to unvested shares of any
common stock grants, , other than as otherwise provided under this Agreement, or
(iv) with respect to any claimed rights to any bonus payments, other than as
otherwise provided under this Agreement shares of Company stock or any bonuses.
Such release and Claims include, without limitation, any and all Claims under
Title VII of the Civil Rights Acts of 1964 as amended, the Civil Rights Act of
1870, the Americans with Disabilities Act of 1990 as amended, the Americans with
Disabilities Act Amendments Act of 2008, the Age Discrimination in Employment
Act as amended, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act of 1938 as amended by the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the
Genetic Information Nondiscrimination Act of 2008, the New York State Human
Rights Law, the New York City Human Rights Law, the New York Labor Law, the New
York Wage Theft Prevention Act, the Connecticut Fair Employment Practices Act,
the Connecticut Human Rights and Opportunities Act, the Connecticut
Whistleblower Protection Law, the Connecticut wage and hour laws, the U.S.
Patriot Act, the Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, and any other federal, state or local civil rights,
disability, discrimination, retaliation or labor law, or any theory of contract,
criminal, arbitral or tort law. Notwithstanding the foregoing, nothing contained
herein shall interfere with or waive Employee’s right to enforce this Agreement
or the Company’s right to enforce any of Employee’s obligations contained in
this Agreement.

7. In the course of his employment with the Company prior to the date hereof,
Employee may have had access to confidential and proprietary information and
records, data and other trade secrets of the Company (“Confidential
Information”). Confidential Information shall include, without limitation, the
following types of information or material, both existing and contemplated,
regarding the Company or its parents, subsidiaries, direct and indirect
affiliated corporations and other entities: corporate information, including
plans, strategies, policies, resolutions, drawings, designs, proposals and any
litigation or negotiations; marketing information, including marketing and sales
plans, strategies, methods, customer and/or supplier information, pricing
information, prospects or market research data; financial information, including
cost and performance data, debt arrangement, equity structure, investors and
holdings; operational and scientific information, including trade secrets,
confidential processes, specifications, expertise, techniques, inventions,
concepts, ideas and technical information; and personnel information, including
personnel lists, resumes, personnel data, organizational structure, compensation
structure and performance evaluations. Employee shall not directly or indirectly
disclose Confidential Information to any person or entity or use any
Confidential Information in any way. Employee represents and warrants that as of
his Release Date Employee has returned to the Company all property of the
Company in Employee’s possession, including, but not limited to, all office
equipment, computer equipment and peripherals (such as laptops, printers and
memory sticks), cell phones, credit cards, keys, documents, manuals, procedures,
notebooks and any other Confidential Information. In addition, Employee
represents and warrants that he has deleted all of the Company’s Confidential
Information from Employee’s personal computers, other memory devices and/or
records.

 

-10-



--------------------------------------------------------------------------------

8. Employee agrees to abide by the Employee Confidentiality, Non-Solicit,
Non-Interference and Non-Compete Agreement into which he entered with the
Company on March 12, 2008, as amended by the Employment Agreement.

9. This Agreement is not an admission by the Company or any of its officers or
employees of any liability. The Company specifically denies and disclaims any
discrimination or injury to any person.

10. The parties agree that this Agreement may not be introduced in any
proceeding, except to establish the settlement and release, the breach of this
Agreement, or as may be required by law or judicial directive.

11. Employee agrees not to directly or indirectly take, support, encourage or
participate in any activity or attempted activity which in any way would
disparage the Company, its parents, subsidiaries and affiliated entities.
Employee agrees not to write or speak about the Company, its parents,
subsidiaries and affiliated entities in negative terms.

12. Employee agrees that he will not disclose the existence or terms of this
Agreement except to his spouse, tax advisor, accountant and attorney, federal or
state taxing authorities, or as compelled by court process.

13. Employee agrees to cooperate with the Company with respect to any past,
present or future legal matters that relate to or arise out of Employee’s
employment with the Company or in the event that any claim or action is brought
against the Company concerning which Employee may have knowledge or information.
Employee’s cooperation may take the form of, among other things, Employee making
himself reasonably available for interviews by the Company’s counsel, providing
copies of any relevant documents Employee may have, and preparing to testify and
testifying at depositions, informal and formal hearings, and trials. Such
cooperation should not adversely interfere with any future positions Employee
may obtain. The Company shall provide Employee with indemnification in
accordance with the Company’s By-laws and applicable law. Nothing in the
Agreement shall be construed to prohibit the Employee from cooperating with and
participating in any investigation by or action taken by federal, state, or
local administrative agencies, regulatory agencies, or law enforcement agencies.
Furthermore, Employee’s cooperation with and participation in any investigation
by, or action taken by, federal, state or local administrative agencies,
regulatory agencies, or law enforcement agencies will not violate any provision
of this Agreement.

14. This Agreement contains the complete understanding of the parties. No other
promises or agreements shall be binding or shall modify this Agreement unless
reduced to writing and signed by the parties hereto or counsel for the parties.

15. This Agreement shall be governed by New York law without regard to conflicts
of laws principles, and any action to enforce this Agreement must be brought and
heard in a court within the State of New York. The parties to this Agreement
consent to personal jurisdiction in New York in any action commenced to enforce
its terms.

 

-11-



--------------------------------------------------------------------------------

16. Employee shall not institute nor be represented as a party in any lawsuit,
claim, complaint or other proceeding against or involving the Company, its
parents, subsidiaries or affiliated entities based on Employee’s employment with
the Company or upon any act or omission occurring up to and including the date
this Agreement is fully executed, whether as an individual or class action,
under any federal, state or local laws, rules, regulations or any other basis.
Further, Employee shall not seek or accept any award or settlement from any such
source or proceeding. In the event that Employee institutes, is a knowing
participant, or is a willing member of a class that institutes any such action,
Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, or to
participate in any investigation conducted by the EEOC, or any similar state or
local agency, but Employee acknowledges that he is not entitled to any other
monies other than those payments described in this Agreement.

17. The Company makes no representations regarding the tax implications of the
compensation, payments and benefits to be paid to Employee under this Agreement,
including, without limitation, under Section 409A of the Code. Employee and the
Company agree that in the event the Company reasonably determines that the terms
hereof would result in Employee being subject to tax under Section 409A of the
Code, Employee and the Company shall negotiate in good faith to amend this
Agreement to the extent necessary to prevent the assessment of any such tax,
including by delaying the payment dates of any amounts hereunder.

18. Employee warrants that he is fully competent to enter into this Agreement
and Employee acknowledges that he has been afforded the opportunity to review
this Agreement with his attorney for at least twenty-one (21) days, that
Employee has consulted with his attorney prior to executing this Agreement, that
Employee has read and understands this Agreement and that Employee has signed
this Agreement freely and voluntarily. Further, Employee understands that he has
the opportunity to revoke such Agreement within seven (7) days of signing it.
Employee understands that if he does revoke this Agreement, Employee must notify
the Company in writing within seven (7) days of signing this Agreement and must
return any amount he has received hereunder in such event.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify the parties’ agreement to the terms of this
Agreement, the parties have executed this Agreement on the date set forth
opposite their signatures which appear below.

 

KENNETH CLARK     THE CHEFS’ WAREHOUSE, INC.

 

    By:  

 

Date:                          Date:                       

 

-12-



--------------------------------------------------------------------------------

Exhibit B

 

-13-



--------------------------------------------------------------------------------

EMPLOYEE CONFIDENTIALITY, NON-SOLICIT

NON-INTERFERENCE AND NON-COMPETE AGREEMENT

AGREEMENT made this day of 3/12/2008 by and between The Chefs’ Warehouse
Holdings, LLC/The Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation USA
Corporation, (“Company”) and Ken Clark, an employee of the Company (“Employee”).

W I T N E S S E T H:

WHEREAS, the Employee is employed by the Company; and

WHEREAS, the Employee has entered into a certain Confidentiality Undertaking,

NOW, THEREFORE, in consideration of the Employee’s employment or continued
employment with the Company, and of the compensation paid and to be paid, and
other benefits conferred on Employee by virtue of the employment, it is hereby
agreed as follows:

1. Introduction. Employee acknowledges and agrees that the Company is engaged in
a highly competitive business and that its success is dependent on, among other
things, developing and maintaining special relationships with its clients and
creating and adapting proprietary technologies and business methods and
methodologies to deliver cost-effective goods and services that meet each of its
clients’ particular needs and preferences. Employee also acknowledges and agrees
that the Company has expended and will expend considerable time, effort and
money in attracting and retaining the patronage of its clients.

2. Confidentiality. I agree that during the course of my employment with The
Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation, I have and/or will
have access to Confidential Information about The Chefs’ Warehouse Holdings,
LLC/Dairyland USA Corporation, its customers, employees, subcontractors,
vendors, suppliers, referral sources and

 

1



--------------------------------------------------------------------------------

its owners, officers and employees. This Confidential Information includes, but
is not limited to, customer names, customer information, financial information,
referral sources, business information, personal and financial information about
the services of The Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation and
its owners, officers and employees, mailing lists, reports, files, memoranda,
computer records, manuals, marketing materials and strategies or other physical
or electronic property or personal property or confidential information which I
received, prepared, helped prepare or had access to during my employment
(“Confidential Information”). I understand and agree that I was given access to
this Confidential Information and/or have received it only for use by, for
and/or at The Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation. I
acknowledge that I have no ownership right or interest in any information used
or developed during my employment with The Chefs’ Warehouse Holdings,
LLC/Dairyland USA Corporation. I understand and agree that I will keep all
information regarding The Chefs’ Warehouse Holdings, LLC/Dairyland USA
Corporation or his business confidential at all times during and after my
employment and that I will not use or disclose in any way Confidential
Information regarding The Chefs’ Warehouse Holdings, LLC/Dairyland USA
Corporation, its customer referral sources or subcontractors at any time during
my employment or after my employment terminates.

3. Non-Solicitation Covenants.

(a) Employee covenants and agrees that during the course of his/her employment
by the Company, and for a period of two (2) years after he/she ceases to be
employed by the Company (regardless of the reason for cessation and at whose
instance) he/she will not directly or indirectly solicit or encourage any
customer or referral source of the Company to cease doing business with or
reduce their business with the Company;

 

2



--------------------------------------------------------------------------------

(b) Employee further agrees not to solicit directly or indirectly any customer
or referral source for any food products or business that competes with The
Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation for a period of two
years after the termination of his or her employment;

(c) Employee further agrees not to directly or indirectly solicit or encourage
any employee to leave their employment with or cease providing services to The
Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation for a period of two
years from the date of termination of their employment;

(d) Employee further agrees for a period of six months from the date of
termination of their employment not to become employed by, advise, render
services to, consult or do business with any of the following direct competitors
of The Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation or similar
businesses in the future which directly compete with The Chefs’ Warehouse
Holdings, LLC/Dairyland USA Corporation:

1. Baldor

2. Harry Wils

3. Ace Endico

4. Primzie

5. GAF Seeling

6. J King

7. Julius Silvert

8. US Foods

9. Sysco Corporation

4. For the purposes of this Agreement, “clients” shall mean any person, business
or

 

3



--------------------------------------------------------------------------------

entity which either (i) has transacted any business with the Company within the
last 12 months prior to the termination of Employee’s employment, or (ii) was
actively pursued by the Company or (iii) for whom there was a pending proposal
which was not rejected by the client during the twelve month period preceding
the cessation of Employee’s employment by the Company.

5. Condition for Employment. Employee understands and acknowledges that the
Company is relying and will rely on Employee’s non-competition and
non-solicitation covenants as set forth in paragraph 2 of this Agreement in
employing or continuing the employment of Employee.

6. At Will Employment. Nothing in this Agreement is intended or may be construed
to create an employment relationship of any particular duration. Employee
acknowledges and agrees that he/she is an “at will” employee of the Company, and
that either party may terminate Employee’s employment at any time, with or
without reason or cause without prior notice.

7. Employability of Employee. Employee represents and acknowledges that his/her
background, training, skills and experience enable Employee to pursue and
qualify for employment that will not violate the provisions of this Agreement,
and, therefore, that enforcement of this Agreement will not effect a forfeiture
of Employee’s ability to perform Employee’s trade or earn a living.

8. Disclosure of Agreement. Employee will disclose the existence of this
Agreement and its terms to any employer and prospective employer during the
two-year period following cessation of Employee’s employment by the Company.
Employee authorizes the Company to furnish a copy of this Agreement to any
prospective or actual employer, partner, co-venturer, etc. of Employee for a
period of two years following cessation of Employee’s employment by the Company.

 

4



--------------------------------------------------------------------------------

9. Enforceability; Injunction. Employee acknowledges and agrees that the Company
will suffer irreparable injury, if Employee breaches the non-solicitation
covenant contained in paragraph 2, that the Company’s damages may be difficult
or impossible to ascertain with precision, and that the Company will have no
adequate remedy at law. Accordingly, Employee agrees that in the event of any
such breach or threatened breach the Company shall be entitled to immediate
injunctive relief, in addition to any other remedy it may have or seek, without
necessity of bond.

10. Miscellaneous.

(a) This Agreement shall be governed, construed and enforced in accordance with
the substantive laws of the State of New York, without giving effect to conflict
of laws and principles.

(b) This Agreement may not be amended, modified, superseded, terminated, or
canceled, and none of the terms or covenants hereof may be waived, except by a
written instrument duly executed by the Company.

(c) The failure of the Company or Employee at any time or times to require
performance of any provision hereof shall in no manner effect its right at a
later time to enforce the same. No waiver by the Company or Employee of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances shall be deemed to be or construed as
a further or continuing waiver of any such breach or of a breach of any other
term or covenant of this Agreement.

(d) Employee and the Company agree that any action to enforce, construe or
interpret, or otherwise effecting this Agreement may only be brought in either
the State or Federal Courts serving and located on Long Island, New York, and
the parties hereby irrevocably submit and consent to the jurisdiction of those
courts.

 

5



--------------------------------------------------------------------------------

(e) Employee acknowledges that he/she has been advised by the Company to consult
with counsel before entering into this Agreement, and Employee represents that
he/she has availed him/herself of such advice and consultation as he/she has
deemed appropriate. Employee further acknowledges that he/she has read and
understands this Agreement.

(f) In any legal action to enforce, construe or interpret, or otherwise
effecting this Agreement the Court may award, and Employee agrees to pay, the
reasonable counsel fees and other legal expenses of the Company, in addition to
any other relief as may be granted in the Company’s favor.

(g) All prior discussions, negotiations, understandings and oral agreements
between Employee and the Company regarding the subject matter of this Agreement
are merged herein, and of no further force and effect. Prior written agreements
between Employee and the Company shall continue in full force and effect, except
and only to the extent if any, they are consistent with this Agreement. In the
event the terms of this Agreement conflict with the terms of any prior written
agreement between the parties, the terms of this Agreement will take precedence
and control.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
stated above.

 

6



--------------------------------------------------------------------------------

/s/ Kenneth Clark

   

3/12/08

Employee Signature     Date

Kenneth Clark

   

Printed or Typed Employee Name

The Chefs’ Warehouse Holdings, LLC/Dairyland USA Corporation

 

By:  

/s/ Patricia Lecouras

Title:   EVP - HR

 

7